J-S60029-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: M.G.                        IN THE SUPERIOR COURT
                                                       OF PENNSYLVANIA




    APPEAL OF: M.G.

                                                       No. 1142 MDA 2019


                  Appeal from the Order Entered June 25, 2019
                 In the Court of Common Pleas of Centre County
                          Civil Division at No: 19-2142


BEFORE: SHOGAN, STABILE, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                          FILED JANUARY 27, 2020

        Appellant, M.G., appeals from the June 25, 2019 order directing him to

undergo involuntary inpatient treatment pursuant to § 303 of the Mental

Health Procedures Act (“MPHA”), 51 P.S. § 7303, 1976 P.L. 817, as amended.

We affirm.

        The trial court recited the pertinent facts in its Pa.R.A.P. 1925(a)

opinion:

               [State    Correctional     Institution  (“SCI”)]    Rockview
        psychiatrist, Dr. Rashid Chaudry, M.D., testified that Appellant
        suffers from Unspecified Schizophrenia Spectrum Disorder, and
        has not taken his prescribed medication, Zyprexa. Appellant was
        referred to the Mental Health Unit at SCI-Rockview after he
        attempted to commit suicide while at [SCI] Phoenix. Appellant
        has had multiple suicide attempts in the past, and Dr. Chaudry
        testified that any future suicide attempts could be more lethal than
        the last. At the time of the hearing, personnel at the Mental Health
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S60029-19


       Unit were still trying to assess Appellant because Appellant denied
       he attempted suicide, denied his history of mental illness, and was
       not willing to be forthcoming with information regarding his recent
       or past suicide attempts. Dr. Chaudry concluded Appellant was a
       danger to himself.

Trial Court Opinion, 9/6/19, at 3.

       In the suicide attempt at issue, prison authorities found string hanging

from a vent in Appellant’s cell.         N.T. Hearing, 6/17/19, at 12.   Appellant

testified that he did not intend to attempt to hang himself, and that the string

may have been left there by cell’s prior occupant. Id. at 12-13.

       Section 303, as pertinent here, authorizes involuntary emergency

treatment for a person already subject to treatment under § 3021 whenever

the necessary treatment is likely to extend beyond 120 hours.             51 P.S.

§ 7303(a). To impose involuntary treatment under Section 303, the trial court

must find by clear and convincing evidence that the subject is severely

mentally disabled. In re S.B., 777 A.2d 454, 456 (Pa. Super. 2000). Section

301 of the MHPA provides that a person is severely mentally disabled when,

among other things, he is a clear and present danger to himself:

       (2) Clear and present danger to himself shall be shown by
       establishing that within the past 30 days:

                                           […]

       (ii) the person has attempted suicide and that there is the
       reasonable probability of suicide unless adequate treatment is
       afforded under this act. For the purposes of this subsection, a clear
       and present danger may be demonstrated by the proof that the
____________________________________________


1 51 P.S. § 7302. Appellant does not dispute that he was subject to treatment
under § 7302.

                                           -2-
J-S60029-19


      person has made threats to commit suicide and has committed
      acts which are in furtherance of the threat to commit suicide[.]

51 P.S. § 7301(b)(2)(ii). On appeal, we must determine whether the record

adequately supports the trial court’s findings.       Commonwealth ex rel.

Gibson v. DiGiacinto, 439 A.2d 105, 107 (Pa. 1981).

      The record in this case confirms that Appellant has attempted suicide on

multiple occasions, and Dr. Chaudry opined that Appellant was likely to

succeed unless he was treated.      Regardless of Appellant’s denials, and his

claim that he was not responsible for the string hanging from the vent in his

cell, the record plainly supports the trial court’s order.

      We have reviewed the parties’ briefs, the applicable law, the record of

the June 7, 2019 hearing, and the trial court’s opinion. We affirm the order

based on the trial court’s well-reasoned opinion. We direct that a copy of that

opinion be filed along with this memorandum.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/27/2020



                                       -3-